DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-10 are currently pending in this application. 
Priority
3.	 No priority has been claimed in this application.  
Information Disclosure Statement
4.	No information disclosure statement (IDS) was submitted in this application.
Drawings
5.	        The drawings submitted on 9/12/2019 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. US 10,559,086
	With regards to claim 1, Miller et al. US 10,559,086 teaches a box structure recognition and measurement system, comprising: 
a mobile device including a first microprocessor (102; figure 1), a first screen electrically connected to said first microprocessor (110: fig 1), a memory unit electrically connected to said first microprocessor (138; fig 1), a camera electrically connected to said first microprocessor (104, 106; fig 1) and a gyroscope electrically connected to said first microprocessor (106; fig 1); (Col. 5, lines 3-32)
a laser module coupled to said mobile device to be operated by said first microprocessor; (Col. 5, lines 24-25) and
 a measurement application program installed on said memory unit of the mobile device to be operated by said first microprocessor, upon being activated by said first microprocessor, said measurement application program having the laser module projecting a laser point, the gyroscope detecting a projection angle of said laser point, the camera of the mobile device being turned on and then the first screen displaying a window with a baseline for recognition and measurement, whereby a box with a datum surface is targeted in the window on the first screen of the mobile device and the camera of the mobile device is adjusted to focus on the box for the laser module to project a laser point onto the box; then the mobile device is manually moved to have the baseline in the window to be aligned with a horizontal position displayed in the window for retrieving an image with the box, said image being stored in the memory unit of the mobile device and then processed by the first microprocessor for calculation and measurement operation, a first edge line, a second edge line, a third edge line, a fourth edge line, a fifth edge line, a sixth edge line and a seventh edge line being recognized, then a first measurement point formed at an intersection point of said first and second edge lines, a second measurement point formed at an intersection point of said first and third edge lines, a third measurement point formed at an intersection point of said second, fourth and fifth edge lines, a fourth measurement point formed at an intersection point of said third, fourth and sixth edge lines, a fifth measurement point formed at an intersection point of said fifth and seventh edge lines and a sixth measurement point formed at an intersection point of said sixth and seventh edge lines being recognized as well, thereby completing the recognition and measurement process of the box.(measures 306 a-c, d-f, g-I; Col. 9, lines 20-39)( figures 4A-4C,  6A & 9A)
With regards to claim 2, Miller et al. US 10,559,086 teaches an angle of view of the camera is arranged at 20o-75o (Col. 15, lines 26-29)
With regards to claim 3, Miller et al. US 10,559,086 teaches first, the fourth and the seventh edge lines are horizontal, the fourth edge line being longer than the first and the seventh edge lines, the third and the fifth edge lines have a negative slope and the second and sixth edge lines have a positive slope, the first and second edge lines forming a first angle larger than 90.degree., the first and the third edge lines forming a second angle larger than 90.degree., the second and the fourth edge lines forming a third angle less than 90.degree., the third and the fourth edge lines forming a fourth angle less than 90.degree., the fourth and the fifth edge lines forming a fifth angle less than 90.degree., the fourth and the sixth edge lines forming a sixth angle less than 90.degree., the fifth and the seventh edge lines forming a seventh angle larger than 90.degree., and the sixth and the seventh edge lines forming an eighth angle larger than 90.degree..
(figure 9A) The claim appears to be describing a box.
With regards to claim 4, Miller et al. US 10,559,086 teaches the first microprocessor is operated to have a distance between the first and the fourth edge lines measured and displayed on the first screen as a first measurement data, a length of the fourth edge line measured and displayed on the first screen as a second measurement data and a distance between the fourth and the seventh edge lines measured and displayed on the first screen as a third measurement data. (figures 4A-4C)
With regards to claim 5, Miller et al. US 10,559,086 teaches the first screen further includes a volume data displayed thereon, said volume data being a result calculated by the first, second and third measurement data. (402,410; figures 4A-4C)
With regards to claim 6, Miller et al. US 10,559,086 teaches the first screen further displays a measurement unit button, a file opening button, a box structure recognition button, a measurement operation button, a flashlight button and a laser display button in the window. (smartphone; Col. 4, lines 55-65) (Col. 5, lines 3-32)
With regards to claim 7, Miller et al. US 10,559,086 teaches the mobile device is a smartphone, a tablet or a rangefinder. (smartphone, tablet; Col. 4, lines 55-65)
With regards to claim 8, Miller et al. US 10,559,086 teaches the laser module is coupled to and disposed either inside or outside the mobile device. (Col. 4, lines 55-60)
With regards to claim 10, Miller et al. US 10,559,086 teaches the mobile device further includes a first wireless transmitter disposed within the housing thereof, said first wireless transmitter being electrically connected to the first microprocessor, and the laser module further includes a carrier board, a second microprocessor disposed at a pre-determined position on the carrier board, a second wireless transmitter disposed at a pre-determined position on the carrier board, electrically connected to the second microprocessor and coupled to the first wireless processor of the mobile device, a driving circuit disposed at a pre-determined position on the carrier board and electrically connected to the second microprocessor, a light-emitting module disposed at a pre-determined position on the carrier board and electrically connected to the driving circuit, a light-receiving module disposed at a pre-determined position on the carrier board adjacent to the light-emitting module and electrically connected to the driving circuit, a case housing having the carrier board, the second microprocessor, the second wireless transmitter, the driving circuit, the light-emitting module and the light-receiving module disposed therein and an opening arranged at a side thereof, and a reflector unit disposed inside the case housing at a front of the light-emitting module and the light-receiving module and arranged sloped at an angle of 45o corresponding to the opening of the case housing. (figure 1) (Col. 15, lines 25-29)
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. US 10,559,086 in view of Lammers Van Toorenburg et al. US 2015/0317070 in further view of Brieiwa et al. US Pat 10,192,665.
With regards to claim 9, Miller et al. US 10,559,086 does not appear to teach a metallic piece is further attached on a back surface of a housing of the mobile device, and the laser module further has a magnet to be attached to the metallic piece for disposing the laser module onto the housing of the mobile device.
Lammers Van Toorenburg et al. US 2015/0317070 teaches an attaching on a back surface of a housing of the mobile device a laser module. (figure 1) (Page 4, paragraph 0178)
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the Miller invention to include an attachable laser module in order to arrive at the invention as it would be desirable to have a choice as to which type of laser module the user might use in order to get a greater degree of accuracy based on the chosen laser module. 
Neither Miller or Lammers Van Toorenburg et al. teach connecting a device to a smartphone/ mobile device using a magnet. 
Brieiwa et al. US Pat 10,192,665 teaches a magnetic mounting system for a mobile phone. (107; figure 1) (Col. 7, lines 41-47)
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the Miller et al./ Lammers Van Toorenburg et al. teaching to include the magnetic mounting system taught by Brieiwa et al. to arrive at the claimed invention as it would be desirable to be able to easily connect and disconnect the peripheral devices to your mobile device.
With regards to claim 10, Miller et al. US 10,559,086 teaches the mobile device further includes a first wireless transmitter disposed within the housing thereof, said first wireless transmitter being electrically connected to the first microprocessor, and the laser module further includes a carrier board, a second microprocessor disposed at a pre-determined position on the carrier board, a second wireless transmitter disposed at a pre-determined position on the carrier board, electrically connected to the second microprocessor and coupled to the first wireless processor of the mobile device, a driving circuit disposed at a pre-determined position on the carrier board and electrically connected to the second microprocessor, a light-emitting module disposed at a pre-determined position on the carrier board and electrically connected to the driving circuit, a light-receiving module disposed at a pre-determined position on the carrier board adjacent to the light-emitting module and electrically connected to the driving circuit, a case housing having the carrier board, the second microprocessor, the second wireless transmitter, the driving circuit, the light-emitting module and the light-receiving module disposed therein and an opening arranged at a side thereof, and a reflector unit disposed inside the case housing at a front of the light-emitting module and the light-receiving module and arranged sloped at an angle of 45.degree. corresponding to the opening of the case housing.

Examiner's Note:
12. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
13.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Fernandez-Dorado et al.  US 2020/0242793 teaches an object dimensioning system and method.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        May 7, 2022